t c memo united_states tax_court estate of henry a lassiter deceased paula ann masters lassiter administrator c t a petitioner v commissioner of internal revenue respondent docket no filed date d executed a will in which set forth a testamentary plan placing the majority of d’s property into two trusts the terms of one trust are such that a marital_deduction is available for assets passing thereto the other residuary_trust does not as written satisfy the requirements for such a deduction largely by reason of interests therein granted to persons other than d’s surviving_spouse following d’s death in beneficiaries of his estate executed a series of disclaimers in an attempt to enable the residuary_trust to qualify for the marital_deduction under sec_2056 i r c when this deduction was claimed for federal estate_tax purposes it was disallowed by r held the estate is entitled to a deduction pursuant to sec_2056 i r c for property placed in the residuary_trust established under d’s will -- - david d aughtry and charles ef hodges ii for petitioner david delduco and clinton m fried for respondent memorandum opinion nims judge respondent determined a federal estate_tax deficiency in the amount of dollar_figure for the estate of henry a lassiter the estate pursuant to rule the parties have submitted fully stipulated the sole issue of whether after giving effect to various disclaimers the estate is entitled to a deduction under sec_2056 with respect to an interest transferred in trust from henry a lassiter mr lassiter or decedent to his surviving_spouse if this legal question is answered in the negative further proceedings will be required to establish the value of certain property held by mr lassiter at the time of his death unless otherwise indicated all section references are to sections of the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background as this case was submitted fully stipulated the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference we set forth below such factual information as is useful in understanding our decision mr lassiter was a citizen_of_the_united_states anda domiciliary of clayton county georgia when he was killed in an automobile accident while in singapore on date he wa sec_48 years of age his surviving_spouse paula ann masters lassiter mrs lassiter is the administrator of the estate at the time the petition in this case was filed mrs lassiter resided in morrow georgia the estate has at all relevant times been administered by the probate_court of clayton county georgia probate_court in addition to his wife mr lassiter was also survived by their four daughters cathy lassiter smith cathy cindy elaine lassiter cindy christy lynn lassiter christy and cheryl marie lassiter cheryl as of the date of their father’s death cathy cindy christy and cheryl were and years of age respectively and cathy was married to paul a smith the testamentary_disposition on date an order and letters of administration were issued by the probate_court admitting to probate a will of mr lassiter dated date the will in addition to providing for payment of debts and burial expenses and making specific bequests of personal effects set forth a testamentary q4e- plan establishing two trusts to be funded by the remainder of mr lassiter’s probate assets item iv of the will specified the amount to be placed in a_trust over which mrs lassiter was given a general_power_of_appointment by directing the trustee to determine the value of my entire estate passing under this will add thereto the value of any and all insurance and other_property passing outside of this will but includable in my estate for federal estate_tax purposes deduct therefrom all debts and expenses of administration allowed as a deduction for federal estate_tax purposes but not any estate or inheritance_tax ascertain one-half of the remainder deduct from such one-half the value of any and all insurance and other_property passing to my said wife either outside this will or under any other item of this will in such manner as to qualify as a part of the marital_deduction under the federal estate_tax law and the remainder of such one-half shall be the value of the part of my estate bequeathed in this item the trustee of this trust was further told to pay all income therefrom to mrs lassiter in semiannual or more frequent installments and was authorized to encroach on the corpus of the property as necessary to provide for mrs lassiter’s proper support and comfort a second residuary_trust was then created under item v of the will for all probate property not otherwise_disposed_of through the above-described provisions pursuant to the governing terms set forth in item v the trustee of this trust was instructed as follows b said trustee shall hold and manage said property and shall use such part of the income and or principal thereof as it may deem necessary to provide --- - for the support in reasonable comfort of my wife and to provide for the support and education of my children and the descendants of any deceased child of mine after any child has finished his education or in normal course should have completed his education the trustee shall not be required to make any payment for the support of such child or his descendants unless in the judgment of the trustee there is ample property to support my wife and educate my children or such child is unable to support himself to the extent practicable however i desire my trustee in making encroachment for the benefit of my wife to encroach first on the trust created for my wife in item iv hereof before encroaching on this trust but this request shall not apply to the extent it would be necessary to sell property which in the opinion of the trustee should not be sold in order to encroach first on such trust c my said wife shall have the power at any time and from time to time by instrument in writing signed by her and delivered to the trustee to direct the trustee to turn over any part of the property in this trust to or among such of my descendants or spouses of such descendants and in such manner in trust or otherwise as my said wife may in such instrument direct or appoint provided that she shall have no power to appoint said property to herself to her estate to her creditors or to the creditors of her estate d on the death of my said wife the property then remaining in this trust shall be distributed to or among such of my descendants and in such manner in trust or otherwise as my said wife may by her last will and testament direct or appoint provided that she shall have no power to appoint said property to herself to her creditors to her estate or to the creditors of her estate e should my said wife fail to exercise her power_of_appointment as to all of the property in this trust or should she predecease me then on my death or on the death of my said wife whichever last occurs the property of this trust as to which she fails to -- - exercise such power_of_appointment shall be divided into as many separate and equal shares as i have children then living and deceased children with descendants then living mr lassiter’s will appointed first national bank of atlanta as the initial trustee of the trusts created therein beneficiaries entitled to more than percent of the income from his estate and testamentary trusts were authorized at any time to remove the trustee and to appoint a successor corporate trustee in such event item x directed any successor executor or trustee appointed as herein provided or appointed according to law shall have and may exercise all of the rights powers and duties herein conferred upon the executor and trustee as fully and to the same extent as if such successor had originally been named as executor or trustee the powers and duties conferred upon the trustee for purposes of administering every trust established under the will were set forth in item xii among the powers so enumerated were the following a to hold in their discretion any part of the estate to be administered in its form or condition at the time said fiduciaries qualify as the fiduciaries of said estate b to make and change investments converting personal_property into real_property and the reverse whenever they think it advisable to purchase and hold for investment unproductive and unimproved_real_estate - jj - _h they may apportion or allocate all ordinary and extra dividends and gains from sales of unproductive real_estate or from sales of any other part of the corpus and any other receipt or receipts and all expenditures and payments and all losses of income during alterations or improvements of real_estate between income and principal as to them seems fair and just and any such apportionment or allocation including the right to amortize or fail to amortize any part of the premium or discount made in good_faith shall be final they may in general use their discretion in determining the questions as to what receipts and what payments are income and principal which discretion exercised in good_faith shall be final the disclaimers after mr lassiter’s death and at the request of mrs lassiter and the lassiter children first national bank of atlanta declined and renounced its right to serve as the named trustee accordingly on date in her role as administrator of her husband’s estate mrs lassiter filed with the probate_court three petitions therein she requested that she be appointed trustee of the trusts created under items iv and v of the will that authority be granted to the trustee to disclaim trust powers that a guardian ad litem be appointed to represent the interests of minor daughter cheryl and all unborn and unascertained beneficiaries of the item v trust and that such guardian ad litem be authorized to execute disclaimers of interests in the item v trust on behalf of the represented beneficiaries by orders dated date the probate - - court granted each of these petitions jack r hancock was designated as the guardian ad litem for the minor unborn and unascertained beneficiaries also on date eight disclaimers were executed and filed with the probate_court six of these instruments namely those executed by the three adult lassiter children by cathy’s spouse paul a smith by the guardian ad litem on behalf of minor child cheryl and by the guardian ad litem on behalf of mr lassiter’s unborn and unascertained descendants are substantially identical each by its terms renounces any interest in the item v trust during the life of mrs lassiter as follows renouncement of succession and disclaimer of property henry a lassiter the decedent of clayton county georgia died on date the decedent left a written will dated date the will which was duly admitted to probate as the decedent’s last will and testament by the probate_court of clayton county georgia on date the decedent’s wife paula ann masters lassiter hereinafter referred to as mrs ann lassiter and descendants are beneficiaries under the residuary_trust established under item v of the will the residuary_trust the will is recorded at docket book r page in the probate_court of clayton county georgia a subsequent will which begqueaths and devises substantially_all of the decedent’s property to mrs ann lassiter is believed to exist but cannot be found the decedent’s daughter cathy lassiter smith now desires to fulfill her understanding of her father’s intentions or similar language appropriately designating the disclaimant by disclaiming renouncing and refusing any and all rights title and interest in the principal and income of the residuary_trust during the life of mrs ann lassiter including without limitation all rights as a beneficiary under the inter_vivos power_of_appointment provided under paragraph c of the will any right or interest to have income withheld from the income_beneficiary or accumulated during the lifetime of mrs ann lassiter and any right or interest to cause the trustee of the residuary_trust to so withhold or accumulate income all rights title and interests described in this paragraph being herein referred to as the disclaimed property interest now therefore cathy lassiter smith or other disclaimant having neither accepted nor received any of the benefits of the disclaimed property interest and hereby acknowledging that she has not and will not receive consideration in exchange for executing this disclaimer and in accordance with 0o c g a section hereby irrevocably and unqualifiedly disclaims renounces and refuses to accept any and all rights title and interest including but not limited to rights in intestacy in the disclaimed property interest except for this disclaimer and refusal to accept any interest in the disclaimed property interest cathy lassiter smith or other disclaimant does not disclaim nor does she refuse to accept any rights title or interest in any other_property interest other than the disclaimed property interest including without limitation any remainder_interest passing under said will which she would receive or otherwise be entitled to receive as a result of the decedent’s death mrs lassiter in her personal capacity also executed a disclaimer which contains introductory material akin to that quoted above and reads in relevant part paragraph c of item v of the will bestows upon mrs ann lassiter an inter_vivos special_power_of_appointment residuary_trust inter_vivos power of -- - appointment additionally item v contains no directive nor authority for the trustee to accumulate trust income the decedent’s surviving_spouse mrs ann lassiter now desires to fulfill her understanding of her husband’s intentions by disclaiming renouncing and refusing any and all rights powers and interest in the residuary_trust inter_vivos power_of_appointment additionally in order to avoid any possible confusion mrs ann lassiter desires to disclaim renounce and refuse any right or interest in having the income of the residuary_trust withheld from the income_beneficiary or accumulated and any right or interest to cause the trustee of the ressiduary trust to so withhold or accumulate income which may be said to exist under the terms of the residuary_trust or under applicable georgia law hereinafter the accumulation interest a further disclaimer was executed by mrs lassiter in her capacity as trustee as pertinent to the case at bar this instrument states paragraph b of item v of the will requires the trustee to distribute income and or principal to the descendants of the decedent for their support and education as the trustee deems necessary trustee power to distribute to decedent’s descendants paragraph b contains no directive or authority to withhold from the income_beneficiary or accumulate trust income now therefore the trustee on behalf of herself and all successors and assigns in accordance with o c g a section having neither exercised nor accepted any of the above-described powers as trustee hereby affirms that under both georgia law and the terms of the residuary_trust the trustee has no directive power or authority to withhold from the income_beneficiary or accumulate income under the residuary_trust ii irrevocably and unqualifiedly disclaims renounces and refuses such trustee power to distribute to decedent’s descendants irrevocably and unqualifiedly disclaims renounces and refuses any directive power or authority that may be said to exist to withhold from the income_beneficiary or accumulate income as trustee under the residuary_trust during the lifetime of the surviving_spouse iv irrevocably and unqualifiedly disclaims renounces and refuses any directive power or authority that may be said to exist to acquire or retain unproductive property during the lifetime of the surviving_spouse without the surviving spouse’s consent and v irrevocably and unqualifiedly disclaims renounces and refuses any directive power or authority that may be said to exist to treat any receipt or other item as principal which is properly treated under applicable law as income additionally attached to the trustee’s disclaimer is a statement declaring that the decedent’s descendants hereby join in and consent to the provisions set forth in this renouncement of succession and disclaimer of property the consent statement is signed by cathy cindy christy jack r hancock as guardian ad litem for cheryl and jack r hancock as guardian ad litem for unborn and unascertained descendants the trust assets at the time the will was executed the lassiters were a young couple with one child and no income-producing assets as of mr lassiter’s date of death the assets passing to his estate and utilized to fund the trusts created under his will consisted primarily of the following percent of the class a common_stock voting and percent of the class b common_stock nonvoting in micro design international holding inc and subsidiaries mdi percent of the common_stock voting in lassiter properties inc lassiter properties partner and shareholder interests in real_estate partnerships and sdollar_figurecorporations and real_estate directly owned by decedent since her husband’s death mrs lassiter has controlled the day-to-day operations and strategic decisions relating to the above-described assets she has also continuously possessed signature_authority over the approximately bank accounts relating to these assets as administrator and trustee under the will mrs lassiter votes percent and percent of the voting_stock in mdi and lassiter properties respectively and thereby controls their boards of directors she serves as chairman of the board_of both mdi and lassiter properties and has done so since mr lassiter’s death she was also chief_executive_officer of both companies until designating cathy as ceo of lassiter properties in december of among the business matters controlled by mrs lassiter in her various roles at mdi and lassiter properties are selection of management hiring firing and compensation of employees and declaration of dividends major corporate transactions likewise fall within her sphere of responsibility as evidenced by her decision that mdi would declare bankruptcy on date due to a decline in business after in addition to her duties above as a corporate director and officer mrs lassiter actively manages reviews and executes the real_estate leases pertaining to properties owned directly owned by the real_estate partnerships_and_s_corporations and owned by lassiter properties these leases consist during each annual period of approximately instruments for hunting fishing and recreation mrs lassiter also makes all final sale and acquisition decisions relating to the land and timber held directly and by lassiter properties similar decisions relating to properties held by the real_estate partnerships_and_s_corporations are made by both mrs lassiter and the other partner or shareholder subject_to each other’s approval the estate_tax_return and notice_of_deficiency on date a form_706 united_states estate and generation-skipping_transfer_tax return was timely filed for mr lassiter’s estate the return indicates that the item iv trust was not funded rather all assets covered by the trust provisions of the will were treated as passing into the item v trust a marital_deduction was then claimed under sec_2056 with respect to property passing into the item v trust respondent issued a notice_of_deficiency on date disallowing this deduction on the grounds that the decedent’s surviving_spouse does not have a qualifying_income_interest_for_life in the residuary_trust established pursuant to item v of the last will and testament of the decedent respondent however permitted a marital_deduction equal to one- half of the adjusted_gross_estate in accordance with the terms set forth in item iv of mr lassiter’s will the parties have further stipulated that the trust created by item iv qualifies under sec_2056 for the marital_deduction mrs lassiter as administrator of her husband’s estate fileda petition with this court on date seeking redetermination of respondent’s disallowance discussion i contentions of the parties respondent contends that the marital_deduction claimed by the estate is properly disallowed on either of two primary bases first accepting as true statements by family members regarding their belief that mr lassiter executed a more recent will or codicil which could not be found respondent asserts that the will was revoked by operation of georgia law hence according to respondent mr lassiter died intestate and trust provisions contained in the will cannot serve as grounds for a marital_deduction in the alternative even if the will is deemed effective respondent maintains that the terms of the trust set forth in item v preclude mrs lassiter’s interest therein from constituting qualified_terminable_interest_property qtip as necessary for the sec_2056 deduction respondent further avers that the disclaimers executed by the beneficiaries and trustee fail to cure among other things the fact that -- - distributions of income are limited by an ascertainable_standard which is inconsistent with the qtip requirement that the surviving_spouse be entitled to all income from the trust property conversely the estate argues that respondent’s position regarding revocation of the will is both procedurally and substantively misplaced the estate claims that the issue of revocation was not pleaded and raised for the first time on brief such that its consideration would be prejudicial to the estate at this stage in the litigation moreover it is the estate’s position that no evidence exists sufficient to support a finding of revocation under georgia law thus treating the will as valid and controlling the estate contends that after giving effect to the various disclaimers a qtip deduction under sec_2056 is appropriate with respect to the property passing to the item v trust the estate avers that the disclaimers and georgia law enable the residuary_trust to comport with the statutory requirement that the surviving_spouse be entitled to all income distributable at least annually furthermore the estate maintains that case law demands a broad and liberal interpretation of the marital_deduction and at the very least that the disclaimers render the disposition here consistent with - the statute’s underlying policies and with regulations allegedly implying that substantial compliance is a proper standard for evaluating deductibility under sec_2056 il preliminary matters before turning to the substantive questions raised by the parties’ contentions we first address several evidentiary objections respondent objects to certain of the stipulated facts and exhibits primarily on grounds of relevancy respondent additionally argues that consideration of these items would conflict with the principle of 62_tc_324 that this court will not look behind a deficiency_notice to examine respondent’s motives or administrative actions in making the determination the estate counters that the materials are relevant and that some particularly should come in as admissions by respondent under rule sec_801 and b of the federal rules of evidence relevance is defined as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence fed r evid evidence meeting this standard is admissible while irrelevant evidence is not see fed r evid we conclude that the evidence in question falls short of this relevancy threshold with the exception of the affidavit by rufus a chambers discussed below all of the disputed items relate either to the estate’s attempts to obtain a private_letter_ruling in this matter or to respondent’s internal communications in preparing the statutory notice to the extent that these materials contain pertinent factual information such facts are otherwise present in the record by means of uncontested stipulations and exhibits to the extent that the documents contain respondent’s legal conclusions they are without a place in our analysis as we have previously established a trial before the tax_court is a proceeding de novo our determination as to a petitioner’s tax_liability must be based on the merits of the case and not any previous record developed at the administrative level greenberg’s express inc v commissioner supra pincite in carrying out this mandate here we cannot substitute selected conclusions made by respondent in administrative papers for our own we instead must engage in an independent review of the facts and application of law thereto the disputed materials thus are basically superfluous and we sustain respondent’s objections with respect to the affidavit of mr chambers the parties focus their arguments on the standards for admissibility of parol evidence to aid in construction of a will the affidavit of mr chambers the attorney who drafted the will was prepared -- - nearly years later in anticipation of litigation therein mr chambers purports to recall the intentions underlying certain portions of the testamentary language since this case was submitted fully stipulated under rule we have had no opportunity to view the demeanor of this witness to obtain any information regarding the basis for and extent of his memory of conversations with mr lassiter or to assess his credibility in this context we are unwilling to rely on or give any weight to mr chambers’ statements hence to engage in a parsing of the complex area of law relating to parol evidence would be a moot and futile exercise we shall sustain respondent’s objection to summarize we shall exclude stipulated paragraph sec_12 and and exhibits 9-p 10-p 11-p 12-p 13-p 26-p 27-p 28-j 29-j and 30-j iii revocation of will since a determination that the will has been revoked would obviate any need to scrutinize its terms and the impact thereon of the disclaimers we begin our substantive discussion with the issue of its effectiveness documents filed with both this court and the probate_court reference a belief on the part of members of the lassiter family that a more recent will or codicil existed but could not be located for instance each of the eight disclaimers recites that a subsequent will which bequeaths and devises substantially_all of the decedent’s property to mrs ann lassiter is believed to exist but cannot be found similarly the petition to this court contains the following on several occasions in the two year period prior to his death henry told a number of his friends and business associates that he had executed a new will that would make sure that his estate passed to his wife and children estate_tax free with the effect of deferring the estate_tax liability until the death of his wife unfortunately when henry died no such will could be found an exhaustive search was made and yet the most recent will that could be located was a instrument will containing an outdated fifty percent marital_deduction formula trust marital trust anda residuary_trust residuary_trust the significance attached by respondent to these averments appears to have shifted to some degree throughout the litigation process the answer states that respondent alleges that the only will at issue is the will probated by the court that the will probated by the court is dispositive of the decedent’s intent for federal estate_tax purposes and that parol or extrinsic evidence is inadmissible to alter the terms of the decedent’s will a like pronouncement is made in the stipulation of facts signed by the parties on date tt is respondent’s assertion that the will is the only will of the decedent and that it had not been revoked prior to his death and was the only will admitted to probate petitioner maintains that a more recent will or codicil exists but cannot be - - found however the supplemental stipulation of facts which the parties signed on date includes the language below the will was drafted by rufus a chambers a member of the georgia bar a true and correct copy of his affidavit is attached hereto as exhibit 27-p and is accepted as his testimony subject_to the following objections respondent contends that under georgia law the will has been revoked petitioner does not consent to consideration of respondent’s revocation contention and in addition to substantive objections objects to it on the grounds that it would constitute a new_matter from a procedural standpoint it is well settled that the commissioner’s determination may be affirmed for reasons other than those assigned in the statutory_notice_of_deficiency see 59_tc_551 at the same time however it is equally the general_rule of this court that issues which are not properly pleaded and which are raised for the first time on brief will not be considered when to do so would surprise and prejudice the opposing party see dilbeo v commissioner 96_tc_858 affd 959_f2d_16 2d cir 64_tc_989 estate of horvath v commissioner supra pincite such prejudice arises when the opposing party would be prevented from presenting evidence that might have been offered if the issue had been timely raised see dilleo v commissioner supra pincite estate of horvath v commissioner supra pincite --- - in the instant case we acknowledge that respondent’s earlier filings contain statements which would seem to negate any intent to rely on a revocation theory nonetheless we also note that it is at least questionable whether there exists the type of potential for prejudice that should preclude its consideration the above-described rule focuses primarily on an inability to present evidence here however both parties are apparently willing to accept that there is no evidence which could be produced to establish specifics regarding the creation content and disappearance of the alleged instrument they rather are primarily arguing about the legal consequences of this absence given these rather unusual circumstances and because as explained below we agree with the estate’s interpretation of the substantive georgia law we find it unnecessary and decline to rest our disposition of this issue on procedural grounds alone the interpretation of wills with respect to determining the legal rights and interests created thereunder is governed by state law see 317_us_154 309_us_78 the parties here do not dispute that the relevant body of law is that of the state of georgia and we so proceed ga code ann section reads as follows distinction between express and implied revocation a a revocation may be either express or implied -- - b an express revocation is effected when the maker by writing or action annuls the instrument it takes effect instantly independently of the validity or ultimate fate of the will or other instrument containing the revocation c an implied revocation results from the execution of a subsequent inconsistent will it takes effect only when the subsequent inconsistent will becomes effectual if from any cause the subsequent inconsistent will fails the implied revocation is not completed ga code ann section a then further provides an express revocation by written instrument shall be executed with the same formality and attested by the same number of witnesses as are requisite for the execution of a will applying these principles to the matter at bar we first conclude that no implied revocation has occurred if mr lassiter in fact executed a will or codicil merely inconsistent with the disposition in the will but not explicitly revoking the earlier instrument such revocation has never been completed because the later document having been lost or destroyed without a trace never became effectual we thus turn to whether the estate’s statements are sufficient to establish an express revocation under georgia law and we again conclude that they are not as regards the type of proof necessary to show express revocation the supreme court of georgia explained in driver v sheffield s e 2d ga - - while revocation of a will cannot be established by proof of parol declarations by the testator a clause in a later written instrument properly executed by the testator expressly revoking a former will is not rendered ineffective merely by the loss or destruction of the instrument which contains it and proof of the revocation clause ina later lost or destroyed will may be made by parol probate of the former will may be defeated upon proof of the execution of the later writing by the testator which contained a clause revoking the prior will and the loss or destruction of the later instrument without proof of the rest of the contents of the lost or destroyed instrument the intestate heirs challenging the will in driver v sheffield supra pincite specifically alleged that the later will was executed in due form and contained a clause revoking any prior wills hence based on the rule quoted above the court reversed an earlier decision which had dismissed the challenge see id the supreme court of georgia then further elucidated the meaning of this holding by subsequently opining in another alleged revocation case we note that had there been sufficient proof that the will was validly executed and had been revoked by destruction the will would not have been revived absent republication ocga driver v sheffield ga s e 2d rawlins v hulme s e 2d n ga these judicial pronouncements convince us that where as here a record is devoid of any evidence going to the existence of an explicit revocation clause or the elements of proper execution e witnesses and other formalities or even any -- - allegations thereof by a person in a position to have knowledge of the decedent’s actions the supreme court of georgia would not find an express revocation to have been effected moreover we cannot deny the logic of the following remarks by the estate on brief respondent seeks to inject the mixed contention of fact and law that the full marital_deduction will henry said he had was unbeknownst to the estate executed by henry signed by the required number of witnesses with the requisite formalities and iv contained a clause revoking the will the great irony is that henry’s family and friends searched high and low for sufficient evidence to prove the existence and content of the full marital_deduction will for probate purposes that evidence would have resolved this entire dispute but it could not be found consequently both parties are left to cope with the obsolete will we therefore proceed on the basis that the will has not been revoked under georgia law iv qualification for marital_deduction we next address whether the interest received by mrs lassiter under the will as modified by the disclaimers qualifies for the marital_deduction pursuant to sec_2056 sec_2056 was enacted as part of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 prior to no marital_deduction had been permitted for the type of interest now sanctioned by this provision erta also effected another significant change to the marital_deduction statute in that it - - repealed former sec_2056 thus creating a deduction unlimited in amount see erta sec_403 a 95_stat_301 at the time of its repeal sec_2056 had limited the aggregate deduction to the greater of dollar_figure or percent of the value of the adjusted_gross_estate at the time the will was drafted the limitation contained in sec_2056 was simply percent of the adjusted gross estate’s value the estate now seeks through the various disclaimers to take advantage of these changes and to obtain a greater deduction than would be afforded by placing up to half of mr lassiter’s assets in the item iv trust as a threshold matter however the estate will be unable to do so if bound by the transitional rule in sec_403 of erta 95_stat_305 sec_403 of erta retains the former aggregate amount limitation if four conditions are met a the decedent dies after date b by reason of the death of the decedent property passes from the decedent or is acquired from the decedent under a will executed before the date which i sec_30 days after the date of the enactment of this act or a_trust created before such date which contains a formula expressly providing that the spouse is to receive the maximum amount of property qualifying for the marital_deduction allowable by federal_law c the formula referred to in subparagraph b was not amended to refer specifically to an unlimited_marital_deduction at any time after the date which i sec_30 days after the date of enactment of this act and before the death of the decedent and - - d the state does not enact a statute applicable to such estate which construes this type of formula as referring to the marital_deduction allowable by federal_law as amended by sec_403 of erta the transitional rule thus applies only in circumstances where there exists a formula expressly providing that the spouse is to receive the maximum amount of property qualifying for the marital_deduction allowable by federal_law given this language we believe that only a very strained reading of the term expressly could expand its reach to cover a situation where as here the instrument in question does not use the phrase maximum marital_deduction respondent has cited and our research has revealed no cases holding that a mere percentage bequest constitutes a formula within the meaning or intent of sec_403 of erta see 95_tc_289 we decline to do so now and conclude that the will is not subject_to the transitional rule we apply sec_2056 as in effect at mr lassiter’s date of death this statute provides in relevant part sec_2056 bequests etc to surviving_spouse a allowance of marital_deduction ---for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate -- p7 - bo limitation in the case of life_estate or other terminable_interest -- general_rule ----where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest---- a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse election with respect to life_estate for surviving_spouse --- a in general --in the case of qualified terminable_interest property-- for purposes of subsection a such property shall be treated as passing to the surviving_spouse and for purposes of paragraph a no part of such property shall be treated as passing to any person other than the surviving_spouse b qualified_terminable_interest_property defined --for purposes of this paragraph-- in general --the term qualified_terminable_interest_property means property-- - - i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under this paragraph applies qualifying_income_interest_for_life ---the surviving_spouse has a gualifying income_interest for life if-- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse subclause ii shall not apply toa power exercisable only at or after the death of the surviving_spouse property includes interest therein --the term property includes an interest in property 1v specific_portion treated as separate_property --a specific_portion of property shall be treated as separate_property v election --an election under this paragraph with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable - - in other words sec_2056 generally allows an unlimited deduction against estate_tax liability for property transferred to a surviving_spouse but sec_2056 creates an exception denying the deduction when the spouse’s interest takes a form such as a life_estate in trust which will terminate in favor of another beneficiary sec_2056 is among several exceptions to the exception and allows a deduction for so-called qtip qualified_terminable_interest_property in the matter before us the parties do not dispute that an interest in the item v trust passed to mrs lassiter from decedent or that a timely qtip_election was made on the estate_tax_return at issue then is whether such interest constitutes a gualified income_interest for life furthermore since the estate appropriately does not contend that the item v trust as originally set forth in the will qualifies for the marital_deduction the dispositive issue can be framed more specifically as whether the disclaimers render the trust eligible for qtip treatment regulations promulgated under sec_2056 contemplate that disclaimed property may be treated as passing to the surviving_spouse within the meaning of the statute section d - b estate_tax regs provides in this regard if an interest in property passes from a decedent to a person other than the surviving_spouse and the interest is created ina transfer made after date and-- - - the person other than the surviving_spouse makes a qualified_disclaimer with respect to such interest and the surviving_spouse is entitled to such interest in property as a result of such disclaimer the disclaimed interest is treated as passing directly from the decedent to the surviving_spouse this court has similarly reiterated that a_trust that was not eligible initially for a marital_deduction may become eligible if the persons with interests in the trust that jeopardize the marital_deduction other than the surviving_spouse effectively disclaim their interests 100_tc_42 nonetheless such a disclaimer can be qualified and effective for purposes of federal estate_tax law only to the extent that it satisfies the regquirements enumerated in sec_2518 see sec_2046 sec_2518 reads in part as follows sec_2518 disclaimers a general_rule ---for purposes of this subtitle if a person makes a qualified_disclaimer with respect to any interest in property this subtitle shall apply with respect to such interest as if the interest had never been transferred to such person b qualified_disclaimer defined --for purposes of subsection a the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if-- such refusal is in writing such writing is received by the transferor of the interest his legal_representative or the holder of the legal_title --- - to the property to which the interest relates not later than the date which is months after the later of-- a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either--- a to the spouse of the decedent or b to a person other than the person making the disclaimer c other rules ---for purposes of subsection a -- disclaimer of undivided portion of interest --a disclaimer with respect to an undivided portion of an interest which meets the requirements of the preceding sentence shall be treated as a qualified_disclaimer of such portion of the interest powers --a power with respect to property shall be treated as an interest in such property moreover in order for the regquirement of sec_2518 b to be met a disclaimer must also be effective under applicable state law see estate of bennett v commissioner supra pincite such is demanded by the previously mentioned general_rule that legal rights and interests in property and transfers thereof are created and determined by state law but the manner in which these interests are to be taxed is governed by federal_law see - - helvering v stuart u s pincite morgan v commissioner u s pincite hence the interest must have validly passed without disclaimant direction under state law before it will be deemed to have done so for federal tax purposes see estate of bennett v commissioner supra pincite relevant portions of the georgia disclaimer statute are reproduced below renouncement of succession a any person to whom an interest in property is transferred or who succeeds to an interest in property by contract or by operation of law or any fiduciary acting on behalf of such person is authorized to and may renounce in whole or in part the succession to any property or interest therein by filing a written instrument within the time and at the place provided in subsection b of this code section for purposes of this code section the term_interest_in_property includes any powers over or rights with respect to such property the instrument shall describe the property or part thereof or interest therein renounced be signed by the person renouncing or by a fiduciary acting on behalf of such person and declare the renunciation and the extent thereof c unless the decedent or donee of the power has otherwise indicated by his or her will the interest renounced and any future_interest which is to take effect in possession or enjoyment at or after the termination of the interest renounced shall pass as if the person renouncing had predeceased the decedent or if the person renouncing is one designated to take pursuant to a power_of_appointment exercised by a testamentary instrument as if the person renouncing had predeceased the donee of the power in every case - - the renunciation relates back for all purposes to the date of death of the decedent or the donee as the case may be h nothing in this code section shall be deemed to alter the duties or responsibilities of any fiduciary to act in the best interests of the person or persons the fiduciary represents however nothing contained in this code section shall be deemed to limit the authority granted by this code section to the fiduciary to renounce an interest in property ga code ann sec a all income payable annually we now evaluate the factual circumstances before us in light of the above-quoted statutory mandates the first requirement specified for a qualified income_interest for life is that the surviving_spouse be entitled to all income from the property payable at least annually see sec_2056 b at minimum then no interest can qualify for qtip treatment if any person other than the surviving_spouse is entitled to income distributions during the spouse’s lifetime the item v trust however provides a mechanism by which the lassiter children or their descendants may receive trust income while mrs lassiter is living the trustee is authorized to make such distributions for the children’s support and education unless properly disclaimed these interests will be fatal to the marital_deduction - -- bach child and potential unborn or unascertained descendant executed either personally or through a guardian ad litem a disclaimer renouncing all rights title and interest to income from the residuary_trust during mrs lassiter’s life the parties have stipulated that these disclaimers meet the formal requirements of sec_2518 and ga code ann section since both sec_2518 and ga code ann section explicitly permit disclaimers of partial_interests we further conclude that neither statute creates any substantive barrier to the valid renunciation of an income_interest in a_trust regulations promulgated under sec_2518 buttress this conclusion by explaining for example if an income_interest in securities is bequeathed to a for life then to b for life with the remainder_interest in such securities bequeathed to a’s estate and if the remaining reguirements of sec_2518 are met a could make a qualified_disclaimer of either the income_interest or the remainder or an undivided portion of either interest sec_25_2518-3 gift_tax regs in addition we decline respondent’s invitation to question the validity of these disclaimers on the grounds that those executed by the guardian ad litem failed to protect the best interests of the beneficiaries the renunciations endeavor to preserve in excess of dollar_figure million in a_trust naming mr lassiter’s descendants as the ultimate remainder beneficiaries given this potential for future benefit we are unwilling to find a violation of fiduciary duties for similar reasons we are -- - equally unwilling to construe mrs lassiter’s actions in attempting to obtain the increased deduction as a violation of her fiduciary duties as administrator and trustee on the record before us we lack any basis upon which to evaluate or second- guess the probate court’s acceptance of the actions by the fiduciaries hence we are satisfied that mr lassiter’s descendants effectively disclaimed their right to receive trust income during mrs lassiter’s life and thereby cut off the trustee’s discretionary power to make such distributions for their support and education because the item v trust as written establishes only two classes of beneficiaries to whom the trustee may distribute income ie mr lassiter’s wife and his descendants the children’s disclaimers leave mrs lassiter as the sole potential recipient that alone however does not necessarily mean she is entitled to all income payable at least annually the language of the trust instrument which bears upon this guestion states that the trustee shall use such part of the income and or principal thereof as it may deem necessary to provide for the support in reasonable comfort of my wife the document also recites mr lassiter’s desire that the trustee in making encroachment for the benefit of my wife to encroach first on the trust created for my wife in item iv hereof before - - encroaching on this trust based on these recitations respondent maintains that mrs lassiter is not entitled to all income rather she is entitled only to so much of the income as falls within the ascertainable_standard of what is necessary for her support in reasonable comfort and any amount in excess thereof is to be accumulated respondent further characterizes mrs lassiter’s interest in the item v trust as secondary and comments that distributions may be made to her only after considering the income and corpus of the item iv trust conversely it is the estate’s position that in absence of any explicit direction regarding the timing and amount of distributions or the accumulation of income both ga code ann section and 364_fsupp_484 s d ga establish mrs lassiter’s right to all income at least annually the estate also argues that the reference to encroachment relates only to distributions of principal and has no impact on mrs lassiter’s right to income we deal first with this apparent dispute over the effect of the encroachment clause in the context of trust law the term encroach is commonly used and understood to refer to invasion of trust corpus or principal for example ga code ann section is entitled disposition of income encroachment on corpus specifically in the will the word is employed in two other instances each making explicit the connection -- - between encroachment and trust res as regards the item iv trust and the item v trust shares to be established for the descendants after mrs lassiter’s death the trustee is authorized to encroach on the corpus of the property and authorized to encroach upon the principal of the share respectively in contrast encroach is never the verb used in phrases expressly addressing payment of income we thus have no basis for deciding that an unconventional sense is meant in item v b and conclude that the instruction is not germane to our discussion of the surviving spouse’s income rights accordingly we move to analysis of whether georgia law affords mrs lassiter the right to all income at least annually the regulations under sec_2056 which interpret this requirement provide generally that the provisions of local law are taken into account in determining whether the conditions of sec_2056 b b i are satisfied for example silence of a_trust instrument as to the frequency of payment is not regarded as a failure to satisfy the requirement that the income must be payable to the surviving_spouse annually or more frequently unless applicable local law permits payments less frequently sec_20_2056_b_-7 estate_tax regs the regulations also offer more specific guidance for certain issues by indicating that the principles of section b - f estate_tax regs apply in determining whether the surviving_spouse is entitled to all income see sec b - d estate_tax regs among the principles so referenced is -- - the one set forth in sec_20_2056_b_-5 f estate_tax regs an interest passing in trust fails to satisfy the condition that the spouse be entitled to all the income to the extent that the income is required to be accumulated in whole or in part or may be accumulated in the discretion of any person other than the surviving_spouse we therefore must decide in light of state law whether the item v trust as affected by the disclaimers authorizes accumulation or requires full annual distribution ga code ann section upon which the estate relies provides in relevant part trustee duties a the duties contained in this chapter are applicable except as otherwise provided in the trust instrument and are in addition to and not in limitation of the common_law duties of the trustee except to the extent inconsistent therewith c the trustee shall distribute all net_income derived from the trust at least annually our inquiry thus becomes whether the will otherwise provide s within the meaning of the statute unfortunately research has revealed no opinions from courts located within the state of georgia which address subsection c of ga code ann section and its relationship to subsection a however this statute is the successor to ga code ann sections and code which were construed by the u s -- -- district_court for the southern district of georgia in friedman v united_states supra these predecessor laws read where the trust instrument is silent as to the time of distribution of income and the frequency thereof all trustees of all trusts subject_to the laws of this state whether heretofore or hereafter established shall distribute all net_income derived from the property comprising such trust at least annually on a calendar or fiscal_year basis ga code ann sec in the case of any trust now in existence or hereafter created where the trust instrument expressly directs or permits net_income to be distributed less frequently than annually the express provisions of such instrument shall govern the time and manner of making distributions of income ga code ann sec the trust at issue in friedman v united_states supra pincite instructed the trustees to pay to my wife sophie m bodziner such part of the net_income as the trustees may deem necessary to provide for the proper support comfort and happiness of my wife said trustees shall be authorized to encroach upon the corpus of the trust estate at any time and from time to time in such amounts as they may deem necessary taking into consideration the income of my wife’s separate estate to provide for the proper support and comfort of my wife the question before the court was whether this trust satisfied the all income payable annually requirement of sec_2056 b which parallels that set forth in sec_2056 see id pincite the court gueried whether the trust qualified for the marital_deduction where by its terms the entire income from the trust property does not have to be paid annually to the surviving_spouse but only such part thereof as the trustees deem -- - necessary to provide for her ‘support comfort and happiness’ id pincite the commissioner as here argued that the amount of income to which the surviving_spouse was entitled was limited and that accumulation was permitted see id pincite the district_court analyzed the language of the trust instrument in light of the georgia statutory law and concluded since the trust instrument is silent as to time of income distribution i must perforce read item xxiv to mean that the trustees shall pay to my wife all the net_income derived from the trust property at least annually ’ i cannot agree with an interpretation of that would make inoperative here on the theory that the language of the bodziner trust amounts to express permission to the trustees to distribute net_income on a less frequent basis than annually x the intent of the act of ga code was to make discretionary income trusts that are silent as to frequency of payment eligible for the marital_deduction the requirement of the statute that under such a_trust all net_income must be paid_by the trustees at least annually must be read into the bodziner trust delimiting any fiduciary discretion in such respect ' the act of does not mean that discretionary income trusts have seen their day in georgia silence of the instrument as to time and frequency of distribution has become a limitation rather than a grant of fiduciary authority such a_trust will qualify for the marital_deduction so the legislature reasonably conceived if the testator does not want it that way he can recite that it is his express wish that distribution of net_income may be on a less frequent than annual basis in the trustee’s discretion id pincite n although we acknowledge that opinions of a u s district_court do not constitute binding precedent in this court we find it appropriate to give proper regard and weight to interpretations - al --- of state law by local tribunals see 387_us_456 337_us_472 helvering v stuart u s pincite 364_fsupp_484 reflects that the statutes from which ga code ann section sprang were enacted for the purpose of establishing a default rule by which spousal trusts were able to qualify for the marital_deduction absent an unmistakable expression of intent to the contrary at the same time no evidence suggests that the georgia legislature has since sought to weaken this rule and thereby make it easier for a_trust to fall short of deductible status the above-quoted sections addressed in friedman v united_states supra were subsequently recodified verbatim in all material respects as subsections b and c of ga code ann section code the provisions existed in such form until the comprehensive revision and complete recodification of georgia trust law which took effect on date and which enacted ga code ann section an article explaining the new act by the individual who served as reporter to the trust law revision committee which drafted the measure indicates that no substantive change was intended see emanuel the georgia trust act ga st b j citing former ga code ann section the article states the act carries forward the georgia statute directing the trustee - -- to distribute net_income at least annually in o c g a c id pincite n in contrast the article highlights and expounds upon alterations in prior_law see id here then is the situation with which we are faced in deciding whether georgia courts would require annual distribution on the facts before us in terms of the legal context we are presented with a state statute that in connection with its interpretive history clearly demonstrates a bias on the part of georgia lawmakers toward enabling trusts to qualify for the marital_deduction moreover from a practical standpoint we address a situation where any accumulation of income by the trustee under an ascertainable_standard theory would be pointless the descendants have disclaimed their right to all income earned by the trust during mrs lassiter’s lifetime under the state disclaimer law they are deemed to have predeceased mrs lassiter as to these sums the amounts thus can neither be distributed to them while mrs lassiter is living nor be added to the remainder_interest they will take after her death the surviving_spouse or her estate is the only possible beneficiary of this income the disclaimers have therefore rendered meaningless any discretion on the part of the trustee to accumulate income on balance we believe that where a standard for -- - distribution has so been vitiated of any potential for protecting the interests of any other beneficiary a georgia court would deem the subject trust instrument to have been rendered silent as to timing and frequency of payment such that the default rule_of ga code ann section c would require not less than annual payment of all income to the surviving_spouse we so conclude here furthermore we are equally satisfied that administrative_powers granted to the trustee by the will do not impermissibly negate mrs lassiter’s income rights for purposes of the sec_2056 deduction although the terms of the will authorize the trustee discretionally to apportion or allocate receipts and payments among principal and income and to hold unproductive property regulations provide that neither of these powers is fatal to the marital_deduction in circumstances such as those now before the court sec_20_2056_b_-5 estate_tax regs contains the following provisions granting administrative_powers to the trustee will not have the effect of disqualifying an interest passing in trust unless the grant of powers evidences the intention to deprive the surviving_spouse of the beneficial_enjoyment required by the statute such an intention will not be considered to exist if the entire terms of the instrument are such that the local courts will impose reasonable limitations upon the exercise of the powers among the powers which if subject_to reasonable limitations will not disqualify the interest passing in trust are the power to determine the allocation or apportionment of receipts -- -- and disbursements between income and corpus the power to apply the income or corpus for the benefit of the spouse and the power to retain the assets passing to the trust for example a power to retain trust assets which consist substantially of unproductive property will not disqualify the interest if the applicable rules for the administration of the trust require or permit the spouse to require that the trustee either make the property productive or convert it within a reasonable_time nor will such a power disqualify the interest if the applicable rules for administration of the trust require the trustee to use the degree of judgment and care in the exercise of the power which a prudent man would use if he were owner of the trust assets georgia law then supplies the requisite limitations the comment to ga code ann section indicates that subsection a imposes the necessary duty_of care and diligence pursuant to subsection a a trustee is subject_to the duties the common_law imposes on trustees as well as the duties expressly set forth in the act the committee deemed it unnecessary to catalog the duties of a trustee because the common_law has developed them with admirable clarity the common_law duties referred to are set forth in detail in the restatement trusts second dollar_figure these duties and the duties set forth in the act may be varied by the trust instrument see supra except as otherwise provided by law see eg a infra and unless the provision in the trust instrument is violative of public policy the duty_of ordinary diligence formerly codified at ocga and defined as that degree of care which is exercised by ordinarily prudent persons under the same or similar circumstances in ocga is now encompassed by a included amongst the referenced common-law materials i sec_1 restatement trust sec_2d sec_174 which reads the trustee is under a duty to the beneficiary in administering the - - trust to exercise such care and skill as a man of ordinary prudence would exercise in dealing with his own property in addition ga code ann section a provides that no provision in a_trust instrument is effective to relieve the trustee of liability for breach of trust committed in bad faith or intentionally or with reckless indifference to the interest of the beneficiary based on these pronouncements we believe that georgia courts would limit the trustee’s administrative_powers toa sufficient extent to prevent their jeopardizing the income beneficiary’s interest see also revrul_69_56 1969_1_cb_224 revrul_66_39 1966_1_cb_223 each sanctioning similar grants of trustee authority in a marital_deduction context we also note that the above-described powers are set forth in item xii of the will and are applicable to every trust created by the will accordingly the trust terms grant to the trustee such powers in managing both the item iv and the item v trusts yet respondent has stipulated that the item iv trust qualifies for the marital_deduction under sec_2056 which statute contains an identical all income payable annually element respondent has not however offered any evidence that the state courts would impose reasonable limitations in the one context and -- - not the other we conclude that georgia law enables the item v trust to satisfy the requirement of sec_2056 b i b no power to appoint we turn next to the requirement of sec_2056 b b ii that no person have a power to appoint trust property to any person other than the surviving_spouse in addition to the specific references to income addressed in the preceding discussion several provisions of the item v trust can be construed generally as granting a power to appoint trust property three such powers may be exercised and given effect during mrs lassiter’s life the trustee may use principal for the support in reasonable comfort of the surviving_spouse the trustee may use principal for the support and education of mr lassiter’s children and mrs lassiter may direct the trustee at any time to turn trust property over to mr lassiter’s descendants or their spouses the exercise of a fourth power mrs lassiter’s testamentary_power_of_appointment would be given effect at her death with respect to the trustee’s power to distribute to mrs lassiter regulations again provide specifically that such a power is not inconsistent with the marital_deduction an income_interest in a_trust will not fail to constitute a qualifying_income_interest_for_life solely because the trustee has a power to distribute principal to or for the benefit of the surviving_spouse the fact that property distributed to a surviving_spouse may be transferred by the spouse to another person does a7 - not result ina failure to satisfy the requirement of sec_2056 b ii sec b - d estate_tax regs hence the estate’s deduction will not be disallowed on the basis of this power concerning the trustee’s power to use principal for the support and education of the lassiter children we find that the descendants effectively disclaimed any right to receive under this power their situation parallels that recognized for marital_deduction purposes in sec_20_2056_b_-7 example estate_tax regs example power to distribute trust corpus to other beneficiaries d’s will established a_trust providing that s is entitled to receive at least annually all the trust income the trustee is given the power to use annually during s’s lifetime dollar_figure from the trust for the maintenance and support of s’s minor child c any such distribution does not necessarily relieve s of s’s obligation to support and maintain c s does not have a qualifying_income_interest_for_life in any portion of the trust because the bequest fails to satisfy the condition that no person have a power other than a power the exercise of which takes effect only at or after s’s death to appoint any part of the property to any person other than s the trust would also be nondeductible under sec_2056 if s rather than the trustee held the power to appoint a portion of the principal to c however in the latter case if s made a qualified_disclaimer within the meaning of sec_2518 of the power to appoint to c the trust could qualify for the marital_deduction pursuant to sec_2056 assuming that the power is personal to s and s’s disclaimer terminates the power similarly in either case if c made a qualified_disclaimer of c’s right to receive distributions from the trust the trust would qualify under sec_2056 assuming that c’s disclaimer effectively negates the trustee’s power under local law -- - since ga code ann section broadly permits beneficiaries to disclaim any powers over or rights with respect to such property we see no grounds for guestioning the efficacy under state law of the descendants’ disclaimers of rights to corpus thus for reasons analogous to those explained above in connection with the children’s right to receive income we conclude that the disclaimers likewise extinguished the trustee’s authority to distribute principal as regards mrs lassiter’s inter_vivos power_of_appointment authority of this type is declared by regulation to be incompatible with the definition of a qualifying_income_interest_for_life for purposes of sec_2056 b ii the surviving_spouse is included within the prohibited class of powerholders referred to therein sec_20_2056_b_-7 estate_tax regs consequently this power must be negated by the disclaimers in order for the item v trust to be eligible for qtip treatment with respect to the adult minor and unborn or unascertained descendants by or on whose behalf disclaimers were executed the previously quoted example of sec_20_2056_b_-7 estate_tax regs supports the conclusion that their renunciations were equally sufficient to extinguish their right to receive under mrs lassiter’s inter_vivos power the same would be true for mr smith cathy’s spouse however the --- - record contains no disclaimers which reference mrs lassiter’s power to appoint to other yet undetermined spouses of descendants under one potential interpretation of the georgia disclaimer statute no further renunciation would be necessary to eliminate mrs lassiter’s power to distribute to such contingent spouses ga code ann section c specifies that disclaimed interests pass as if the person renouncing had predeceased the decedent accordingly if all descendants are deemed to have died before mr lassiter with respect to the inter_vivos power logic would appear to demand closure at his death of the class of possible spousal appointees nonetheless we find it unnecessary to rely solely on this interpretation of state law in that we conclude mrs lassiter’s disclaimer of her inter_vivos power in her individual capacity was effective and thereby terminated the interests of all potential appointees the parties disagree as to whether mrs lassiter’s retention of a testamentary_power_of_appointment over the trust invalidated her disclaimer of the inter_vivos power we decide primarily on the basis of sec_25_2518-2 gift_tax regs that it did not - - paragraph e of sec_25_2518-2 gift_tax regs is entitled passage without direction by the disclaimant of beneficial_enjoyment of disclaimed interest and it reads in pertinent part as follows in general a disclaimer is not a gqualified disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant except as provided in paragraph e of this section if a power_of_appointment is disclaimed the requirements of this paragraph e are satisfied so long as there is no direction on the part of the disclaimant with respect to the transfer of the interest subject_to the power or with respect to the transfer of the power to another person a person may make a gualified disclaimer of a beneficial_interest in property even if after such disclaimer the disclaimant has a fiduciary power to distribute to designated beneficiaries but only if the power is subject_to an ascertainable_standard disclaimer by surviving_spouse in the case of a disclaimer made by a decedent’s surviving_spouse with respect to property transferred by the decedent the disclaimer satisfies the requirements of this paragraph e if the interest passes as a result of the disclaimer without direction on the part of the surviving_spouse either to the surviving_spouse or to another person if the surviving_spouse however retains the right to direct the beneficial_enjoyment of the disclaimed property in a transfer that is not subject_to federal estate and gift_tax whether as trustee or otherwise such spouse will be treated as directing the beneficial_enjoyment of the disclaimed property unless such power is limited by an ascertainable_standard given the structure of the foregoing regulation we believe that subparagraph sets forth the general principle and subparagraph establishes a more specific rule applicable only -- - to a surviving spouse’s disclaimer accordingly while renunciation of an inter_vivos power_of_appointment but retention of a testamentary power would not in general result ina qualified_disclaimer see sec_25_2518-3 example gift_tax regs a surviving_spouse is not so constrained so long as the spouse’s retained power cannot be exercised in a nontaxable context the disclaimer is effective for tax purposes sec_2044 in turn expressly provides that the value of any property for which a deduction was taken under sec_2056 included in the surviving spouse’s gross_estate consequently a surviving_spouse cannot by means of a testamentary_power_of_appointment over a qotip trust direct beneficial_enjoyment of the trust property in a transfer that will not be subject_to federal estate_tax we therefore conclude that retention of such a testamentary power does not cause the disclaimer of an inter_vivos power to fail to satisfy the sec_2518 requirement when a qtip deduction will be taken for the trust to which the powers relate moreover we note that the foregoing construction harmonizes with sec_2056 which explicitly permits a surviving_spouse to hold a testamentary_power_of_appointment over a qtip_trust since regulations contemplate and case law affirms that disclaimers may be used to enable otherwise ineligible interests to qualify for the marital_deduction see estate of bennett v - - commissioner t c pincite sec_20_2056_d_-2 estate_tax regs we decline to adopt a rule whereby a spouse attempting to do so is forced to renounce rights allowed by the very terms of the deduction statute here of the two elements required to establish a qualifying_income_interest_for_life and consequent eligibility for the qtip deduction we decided above that the first had been met we then concluded that all interests affecting the second with the possible exception of mrs lassiter’s inter_vivos power to appoint to descendants’ future spouses had been properly disclaimed because this power is personal to mr lassiter’s wife and because we again have no reason to question its effectiveness under georgia law we observe that a qualified_disclaimer thereof would parallel the situation approved for qtip purposes in sec_20_2056_b_-7 example estate_tax regs thus the effect of our accepting mrs lassiter’s disclaimer of her inter_vivos power would be to render the item v trust a deductible_interest under sec_2056 such deduction in turn would cause the property to be subject_to federal estate_tax in mrs lassiter’s estate we therefore hold that mrs lassiter made a qualified_disclaimer of her inter_vivos power over the item v trust her ability to appoint trust property during her life has been extinguished as a result there remain no powers over the item v trust of the type -- - proscribed by sec_2056 b ii mrs lassiter’s interest therein thus constitutes a gualifying income_interest for life and the estate is entitled to a deduction pursuant to sec_2056 b we conclude with a few brief comments on several of the additional arguments raised by the parties first both respondent and the estate advocate positions regarding the validity of the disclaimer executed by mrs lassiter in her capacity as trustee because impermissible interests in the item v trust were effectively disclaimed by other renunciations and because georgia law eliminates potentially suspect accumulation or administrative_powers in these circumstances the trustee disclaimer is unnecessary for qualification to address its validity would be moot due to possible broader implications however we do say a few words about respondent’s general statement that in interpreting the will we must disregard all of mrs lassiter’s actions as trustee apparently on the grounds that her appointment fails to comply with the terms of item x of the will respondent seems to maintain that item x limits the permissible trustee to a corporate entity we disagree while the will may limit beneficiaries to appointment of a corporate trustee when they choose to exercise their right to remove and replace an acting trustee the document specifies no - - procedures or requirements to be observed in the event of refusal by the initial named trustee to accept the trust in contrast ga code ann section mandates that a_trust shall never fail for the want of a trustee longstanding judicial precedent then provides that the state courts are empowered to appoint a trustee see prince v barrow s e ga and ga code ann section c permits the courts to do so on the petition of an interested person since the will here does not purport to restrict judicial authority and in fact seems to recognize that such exists with the statement regarding any successor executor or trustee appointed as herein provided or appointed according to law we see no reason to question the actions of the probate_court in appointing mrs lassiter as trustee second because testator intent is referenced by both parties in a variety of contexts we mention its role in this litigation on one hand it 1s axiomatic that construction of a will is to be based on the intent of the testator as can be ascertained therein see ga code ann sec it is equally clear in the case at bar that mr lassiter did not contemplate the qualification of the item v trust for a qtip_election since sec_2056 which created the election had not yet been enacted on the other hand however disclaimers which by their very nature operate to modify a - -- testamentary plan are recognized under both federal and state law where as here a party seeks to achieve a result uncontemplated by the testator by means of such renunciations original intent becomes largely irrelevant what mr lassiter may have envisioned has little relation to and offers us minimal assistance in deciding what interests were ultimately received through operation of the disclaimers and state law third we observe that cases such as 100_tc_42 and 94_tc_666 cited by respondent for the proposition that lower state court actions do not control federal tax consequences do not authorize us to ignore the long-accepted device of beneficiary disclaimers which we independently have determined to be valid under state and federal_law lastly because we have found mrs lassiter’s interest to fall within the terms of sec_2056 we need not reach the extent to which policy considerations and substantial compliance theories would justify a deduction for interests not meeting the statutory requisites to reflect the foregoing decision will be entered for petitioner
